United States Court of Appeals
                      For the First Circuit

No. 11-2431

                        MELISSA A. JUÁREZ,

                       Plaintiff, Appellant,

                                v.

                 SELECT PORTFOLIO SERVICING, INC. AND
      U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF OF
       THE HOLDERS OF THE ASSET BACKED SECURITIES CORPORATION
             HOME EQUITY LOAN TRUST, SERIES NC 2005-HE8,
    ASSET BACKED PASS-THROUGH CERTIFICATES, SERIES NC 2005-HE8,

                      Defendants, Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Denise J. Casper, U.S. District Judge]


                              Before

                  Torruella, Ripple,* and Howard,
                          Circuit Judges.


     Glenn F. Russell, Jr., with whom Law Office of Glenn F.
Russell, Jr., was on brief for appellant.
     Peter F. Carr, II, with whom Charlotte L. Bednar and Eckert
Seamans Cerin & Mellott, LLC, was on brief for appellees.




                         February 12, 2013




*
    Of the Seventh Circuit, sitting by designation.
           TORRUELLA, Circuit Judge.       This appeal comes before us

after a dismissal of a complaint filed pro se by Melissa A. Juárez

against two entities she claims illegally foreclosed her home once

she defaulted     on   her mortgage    payments.        The   district   court

dismissed her complaint for failure to state a claim.               Because we

find that the complaint states plausible claims for relief and that

the district court abused its discretion in deciding that it would

be futile to allow an amendment to the complaint, we reverse.

                                   I.

A.   Factual and Procedural Background

           On October 29, 2010, Juárez, an attorney acting pro se,

filed a complaint in Massachusetts state court against defendants

U.S. Bank National Association as Trustee on Behalf of the Holders

of the Asset Backed Securities Corporation Home Equity Loan Trust,

Series NC 2005-HE8 ("U.S. Bank") and Select Portfolio Servicing,

Inc. ("SPS"), U.S. Bank's servicer.        Defendants removed the case

from the Suffolk County Superior Court to the district court after

Juárez, again acting pro se, filed an amended verified complaint.

           1.   The amended complaint

           The facts as alleged by Juárez in her amended complaint

are as follows.

           Juárez      purchased   a     house     in     Suffolk     County,

Massachusetts, on August 5, 2005.         She financed the purchase by

taking out two loans.     The complaint, for reasons not stated in the


                                   -2-
record,   relates   exclusively   to     the   first   loan.    Said   loan

consisted of a note in the amount of $280,800, which was secured by

a mortgage on the property.1

           After closing, the note and mortgage exchanged hands

several times within the secondary mortgage market.            The amended

complaint states that, upon Juárez's information and belief, the

note and mortgage passed from New Century Mortgage, the original

lender, to NC Capital Corporation and, later, from NC Capital

Corporation to Asset Backed Securities Corporation.            None of the

transactions mentioned above were recorded in the Suffolk County

Registry of Deeds after they occurred.

           In order to pool and securitize loans, Asset Backed

Securities established a trust in the form of a real estate

mortgage investment conduit ("REMIC"), a special type of trust that

receives favorable tax treatment.       See 26 U.S.C. § 860A.    The trust

was governed by a Pooling and Servicing Agreement ("PSA").              The

entities involved in the operations of the trust were: U.S. Bank as

trustee; Asset Backed Securities Corporation as depositor and

issuing entity; Wells Fargo as Master Servicer; SPS (the second

defendant here) as servicer; and DLJ Mortgage Capital, Inc. as

seller.

           According to the amended complaint, the PSA and the

federal tax code's provisions regulating REMICs required that all


1
    The second mortgage was in the amount of $70,200.

                                  -3-
assets, which in the secondary mortgage market consist of mortgage

loans, be transferred or assigned to the trust by January 1, 2006

in order for the trust to qualify as a REMIC.         The trust was thus

required to stop receiving assets after said date in order to

become a static pool of assets.

             Juárez alleges that, even though Asset Backed Securities

Corporation acquired her loan immediately after it was executed,

the assignment of the loan to the trustee U.S. Bank occurred after

January 1, 2006, meaning that it went into the trust in violation

of the PSA.     She alleges that the assignment was void because it

was contrary to the trust's governing document.

             Juárez acknowledged in the amended complaint that she

could not afford the payments on both mortgages and defaulted.

Foreclosure proceedings began in the summer of 2008, culminating in

the sale of her home at an auction on October 22, 2008.                She

claims, however, that defendants did not hold the note and the

mortgage at the time they began the foreclosure proceedings against

her,   and    that   the   foreclosure    was   therefore   illegal   under

Massachusetts mortgage law.

             Juárez attached as an exhibit to her amended complaint a

copy of a document entitled "Corporate Assignment of Mortgage,"

which was recorded in the corresponding registry of deeds on

October 29, 2008, after the foreclosure had been completed.            The

document is the purported assignment of her loan from NC Mortgage


                                    -4-
to U.S. Bank as trustee.         It is dated October 16, 2008, and states

as part of the heading: "Date of Assignment: June 13, 2007."

             Juárez further alleged that no one entered her home on

July 22, 2008, contrary to what the Certificate of Entry, which she

also attached to her amended complaint, states.             Said certificate

reflects     that   an    attorney-in-fact    for   U.S.   Bank   entered   the

mortgage premises on July 22, 2008.2

             The amended complaint included one count for a violation

of Mass. Gen. Laws ch. 244, § 14 ("Section 14"), for lack of legal

standing to foreclose; one count under Mass. Gen. Laws ch. 244, § 2

("Section 2") for failure to comply with the entry requirement; one

count   of    fraud      based   on   defendants'   representations    during

foreclosure proceedings regarding their right to foreclose; and one

count under Mass. Gen. Laws ch. 93A, § 9 ("Chapter 93A") for unfair

and deceptive practices in the conduct of trade or commerce.3

Juárez requested that it be determined: that defendants were not



2
    Massachusetts mortgage law prescribes the procedure to be
followed by a mortgagee who seeks to foreclose by entry, rather
than by power of sale, and requires that the entry be recorded in
a certificate. See Mass. Gen. Laws ch. 244, § 2.
3
   Juárez also included a count in which she charged defendants
with not notifying her via mail of the foreclosure sale as required
in Section 14. The district court dismissed that count because it
found that said section only requires that the notices be sent, not
that they be received. Juárez seems to have abandoned said claim
because it was not briefed before this Court. We will therefore
not address it further. See DeCaro v. Hasbro, Inc., 580 F.3d 55,
64 (1sr Cir. 2009) (stating that "contentions not advanced in an
appellant's opening brief are deemed waived.").

                                        -5-
the legal owners of the mortgage and note at the time of the

foreclosure; that the court declare the foreclosure invalid; that

she be restored as the property's legal owner; that she be allowed

to move back into or place the home up for sale; and that she be

awarded actual monetary damages and any other relief the court

deemed proper.

           2. Defendants' motion to dismiss

           After the removal of the complaint, Juárez, still acting

pro se, sought to have the case remanded.        Defendants on their part

sought the dismissal of the complaint under Fed. R. Civ. P.

12(b)(6) for failure to state a claim.4              By this point, Juárez

retained counsel and opposed the motion to dismiss.

           In their motion to dismiss, defendants argued that Juárez

is   forever   barred   as   a   matter   of   law    from   litigating   the


4
   Defendants' motion to dismiss was also based on Fed. R. Civ. P.
12(b)(7) for failure to join necessary and indispensable parties
pursuant Fed. R. Civ. P. 19. Defendants argued that New Century
Mortgage Corporation, the entity which according to defendants
assigned the mortgage to U.S. Bank, and the current owners of the
foreclosed property were both necessary and indispensable parties.
The district court ultimately dismissed the case based on its
conclusion that the amended complaint failed to state any claim and
it did not reach the joinder issue. It stated in a footnote: "In
light of the Court's conclusion that the amended complaint fails to
state a plausible claim, the Court need not reach whether the
dismissal is warranted under Rule 12(b)(7)." The parties did not
brief the matter before this Court and we will therefore not
address it, as joinder issues under Fed. R. Civ. P. 19 "turn on
specific facts, will not recur in identical form and the district
judge is closer to the facts . . . and has a comparative advantage
over a reviewing court." Picciotto v. Cont'l Cas. Co., 512 F.3d 9,
15 (1st Cir. 2008) (quoting Tell v. Trs. of Dartmouth Coll., 145
F.3d 417, 418 n.1 (1st Cir. 1998)).

                                    -6-
foreclosure because she failed to enjoin the proceedings before

they concluded.        They also posited that the copy of the "Corporate

Assignment     of     Mortgage"    that    Juárez    attached      to   her    amended

complaint clearly indicates that the mortgage in question was

assigned to U.S. Bank at the time the foreclosure began, and that

it   was   immaterial       that   the    document       was   executed      after    the

foreclosure because the document is a confirmatory assignment.5                       In

any case, they argued, the amended complaint conceded that Asset

Backed Securities acquired Juárez's loan immediately after it was

executed.      Juárez, for her part, asserted that, when a foreclosure

is   carried    out    by   one    who    lacks    the    power   to    do    so,    said

foreclosure is null and void and may be challenged even if the

foreclosure already took place.                 She denied that the "Corporate

Assignment of Mortgage" is a confirmatory assignment and sustained

that no assignment took place before the foreclosure. Accordingly,

Juárez asserted that U.S. Bank did not hold the mortgage at the

time foreclosure proceedings began and thus had no power of sale at

that time.      Regarding the note and mortgage, Juárez argued that

defendants had not proffered that they had possession of the note

at the time of the publication of her home's auction.



5
   As will be discussed in great detail below, in Massachusetts, a
"confirmatory assignment" of a mortgage is a written document that
may be executed and recorded after the foreclosure of the mortgaged
property, when the written assignment of the mortgage was executed
before the foreclosure, but was not in recordable form. See U.S.
Bank Nat'l Ass'n v. Ibáñez, 941 N.E.2d 40 (Mass. 2011).

                                          -7-
           Defendants presented a second set of arguments regarding

Juárez's standing to challenge the validity of the foreclosure.

Specifically, they argued that Juárez could not challenge the

assignment of the mortgage because she was neither a party nor a

third-party beneficiary of the PSA.     Juárez responded that she

recognized that she was not a party to the PSA, but claimed that

the case involves a trust governed only by the PSA, and that said

document proscribed the assignment of assets into the trust after

January 1, 2006.

           Regarding the fraud claim, defendants argued that Juárez

failed to plead fraud with the required degree of particularity and

that she did not detail the specific acts carried out by defendants

upon which she relied to her own detriment.        Defendants also

requested the dismissal of Juárez's claim under Chapter 93A because

Juárez defaulted on her payments and has neither alleged any unfair

or deceptive practice on their part nor indicated how she was

injured.   Juárez's response to the request for dismissal of her

Chapter 93A claim was unclear. She appeared to argue that, because

defendant SPS responded to her demand letter by stating that the

foreclosure could not be rescinded, SPS was being deceptive.

Juárez then asserted that, "[b]ased upon all of the foregoing,

[she] had also pled her [f]raud claims with particularity". Juárez

also argued that New Century Mortgage Corporation could not have

assigned her mortgage in 2008 or even June 2007, because it had


                                -8-
gone bankrupt under Chapter 11 in April 2007.                 Finally, Juárez

stated that she had raised a meritorious claim (without specifying

which claim she was referring to) and that her complaint "does more

than state legal conclusions of the 'defendant did me wrong.'" She

requested that the court grant her leave to amend the complaint "to

add claims related to the willfully deceptive acts of creating

appearance of ownership of her loan."

           Defendants filed a reply brief in which, among other

things,   they   pointed    out   that   Juárez   did   not   allege   in   the

complaint that the assignment was void because of New Century's

bankruptcy and that she "could have raised such defenses to the

foreclosure in 2008 had she taken any action to contest the debt or

the foreclosure."     They further stated that Juárez "never opposed

the foreclosure, and actually asked Defendants to proceed with the

foreclosure      because    she   could    not    afford      her   financial

obligations."

           The district court held a hearing, denied the motion to

remand from the bench, and later issued a Memorandum and Order

dismissing the case in its entirety.

           3. The district court's decision

           The district court determined that the amended complaint

failed to state any claim for which relief could be granted and

dismissed the case.        It found that the "Corporate Assignment of

Mortgage" evidenced that a valid pre-closure assignment had taken


                                     -9-
place because the document specifies June 13, 2007, as the "Date of

Assignment."     "Such confirmatory assignment," the court said, "is

entirely   consistent     with     the     [Supreme   Judicial      Court    of

Massachusetts' ("SJC") decision in Ibáñez." It also found that the

fact that the assignment was not recorded before the foreclosure

took place was immaterial, and that Juárez's argument that U.S.

Bank had to hold both the mortgage and the note in order to

foreclose was meritless.         The district court further determined

that Juárez lacked standing to challenge the assignment because she

is neither a party to nor a third-party beneficiary of the PSA.

           The district court also found that New Century Mortgage

Corporation's Chapter 11 bankruptcy did not, on its own, mean that

it was without authority to assign the mortgage since Chapter 11

allows petitioners to continue operating in their normal course of

business. Moreover, it determined that Juárez's allegation that no

one entered her home was not enough to challenge the validity of

the Certificate of Entry signed by two witnesses.                 Finally, the

fraud claim and the Chapter 93A claims suffered a similar fate as

the   district    court   found    that     Juárez    had   not    pled     with

particularity the actions she took to her own detriment after

relying on purported fraudulent conduct by the defendants, and that

Juárez failed to identify any unfair or deceptive practices.

           The court then turned to Juárez's request for leave to

amend the complaint and found that an amendment would be futile


                                    -10-
because the "Corporate Assignment of Mortgage" shows that U.S. Bank

was the mortgagee's assignee at the time foreclosure began.               It

thus characterized said document as "the exact type of confirmatory

assignment the Court in Ibáñez noted was sufficient."             The court

also noted briefly in a footnote that it would be futile to allow

Juárez to amend the complaint to re-plead those two claims, and

that its conclusion was supported by its analysis of the Section 14

claim.

            Juárez filed this timely appeal.         She sets forth a large

number of interrelated issues essentially contending that the

district court erred in dismissing her complaint for failure to

state plausible claims for lack of legal standing to foreclose

under Section 14, fraud, Chapter 93A, and for failure to do a

proper entry under Section 2.       She also argues that the district

court erred in dismissing as conclusory her allegation that New

Century was bankrupt and could not have validly made an assignment

of her mortgage.       In her brief, Juárez focuses mainly on the

district court's interpretation of Ibáñez and its finding that a

bona fide confirmatory assignment had taken place.            Defendants for

their part reiterate that Juárez defaulted and that her failure to

enjoin   the    foreclosure   forever   bars   any    claim   regarding   its

validity.      They insist that a valid assignment took place before

the foreclosure began, as the "Corporate Assignment of Mortgage"




                                   -11-
evidences, and that, in any case, she lacks standing to challenge

its validity.

                                   II.

A.   Standards of Review

           We   review    dismissals    under   Rule   12(b)(6)   de   novo.

Feliciano-Hernández v. Pereira-Castillo, 663 F.3d 527, 532 (1st

Cir.   2011).     We   separate   the    factual   allegations    from   the

conclusory statements in order to analyze whether the former, if

taken as true, set forth a "plausible, not merely a conceivable,

case for relief."      Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1,

12 (1st Cir. 2011) (quoting Sepúlveda-Villarini v. Dep't of Educ.

of P.R., 628 F.3d 25, 29 (1st Cir. 2010)).         In reviewing Juárez's

complaint, we cannot "disregard properly pled factual allegations"

nor "attempt to forecast a plaintiff's likelihood of success on the

merits."   Id. at 12-13 (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)).      If the facts alleged in her amended complaint

"'allow[] the court to draw the reasonable inference that the

defendant[s] [are] liable for the misconduct alleged,' the claim

has facial plausibility." Id. at 12. "The relevant inquiry focuses

on the reasonableness of the inference of liability that the

plaintiff is asking the court to draw from the facts alleged in the

complaint."     Id. at 13.

           Finally, we review both grants and denials of motions to

amend complaints for abuse of discretion.              Hatch v. Dep't for


                                   -12-
Children, 274 F.3d 12, 19 (1st Cir. 2001).         A district court's

exercise of discretion will be left untouched if "the record

evinces an arguably adequate basis for the court's decision," such

as futility of the amendment.       Id.   A request for leave to amend

filed before discovery is complete and before a motion for summary

judgment has been filed is "gauged by reference to the liberal

criteria of Federal Rule of Civil Procedure 12(b)(6)."            Id.

B.   Analysis

           1.    Lack of power of sale under Section 14

           In the case at bar it is evident that the amended

complaint Juárez filed while acting pro se is by no means a model

of clarity.     However, a reading in the light most favorable to her

leads us to conclude that it establishes a plausible claim for

violation of Section 14.

           Based    on   a   comprehensive   reading   of   the    amended

complaint, the crux of Juárez's contention appears to be that

defendants lacked authority to foreclose her property under Section

14 because U.S. Bank did not have the power of sale at the time

they foreclosed.6    The amended complaint puts forth two theories to


6
   The foreclosure in this case took place before the SJC issued
Eaton v. Fed. Nat'l Mort. Ass'n, 469 N.E.2d 1118 (Mass. 2012),
where the court "construe[d] the term ["mortgagee"] to refer to the
person or entity . . . holding the mortgage [at the time the
foreclosure initiates] and also either holding the mortgage note or
acting on behalf of the note holder." Id. at 1121. Before Eaton,
it was understood that the mortgagee seeking to execute only had to
possess the mortgage to initiate the procedures. The SJC expressly
made that ruling prospective, and we therefore only address whether

                                   -13-
support said contention.7    First, the complaint claims that the PSA

did not authorize the transfer of Juárez's loan into the trust

after January 1, 2006 and that no valid assignment had taken place

before   that.     Alternatively,    the   complaint   contends   that   no

assignment had taken place by the time foreclosure proceedings

began in 2008.

           We need not address the first theory, which challenges

the assignment of the loan into the trust after January 1, 2006, in

violation of the PSA because we find that Juárez has alleged enough

facts to set forth a plausible claim for violations of Section 14

under the second theory.     We thus need not address the question of

whether Juárez has standing to challenge the assignment under the

terms of the PSA given that she is neither a party nor a third-

party beneficiary to the PSA. We nonetheless note without deciding

that many of the district courts that have addressed the issue have

found no standing on the part of a mortgagor to challenge the

validity of the assignment of their mortgage under a PSA.            See,

e.g., Oum v.     Wells Fargo, N.A., 842 F. Supp. 2d 407, 413 (D. Mass.

2012); Wenzel v. Sand Canyon Corp., 841 F. Supp. 2d 463, 478-479


defendants held the mortgage, and not both the note and the
mortgage, at the time they foreclosed.
7
    The district court found a third ground under which the
complaint challenges defendants' authority to foreclose: "that
assignments of the mortgage were not recorded prior to the notice
of sale or subsequent [to] the foreclosure sale."      We do not
separately address this issue and instead address it in our
discussion of Ibáñez.

                                    -14-
(D. Mass. 2012); Culhane v. Aurora Loan Servs. of Neb., 826 F.

Supp. 2d 352, 378 (D. Mass. 2011).         But it is certainly one thing

to question whether an assignment took place pursuant to the terms

of a loan trust's governing documents (in this case, the PSA), and

quite another to question whether the assignment took place before

the foreclosure began, as Section 14 requires.

            Juárez's second theory does the latter.            That is, rather

than question the transactions that led to the assignment to U.S.

Bank, it questions whether the assignment in fact properly took

place before the foreclosure.            In other words, she questions

whether the entity that foreclosed her property actually had the

power of sale at the time the foreclosure took place.                  It is,

therefore, not a question of the validity of the assignment under

the PSA, but a question of the timing of the assignment in relation

to the initiation of the foreclosure proceedings.

            Juárez    repeatedly    alleges       throughout     the   amended

complaint that defendants in this case did not hold the mortgage at

the time they foreclosed and, therefore, had no right to exercise

the   power of sale under    Section 14.         She attached to the amended

complaint the "Corporate Assignment of Mortgage" and, immediately

following    its     introduction   in     the     pleading,    made   several

allegations to challenge its validity.             Among them, she included

the following assertion: "[t]he recorded assignment was dated and

notarized on October 16, 2008, but has a 'Date of Assignment'


                                    -15-
notation on the top of the document with a date of June 13, 2007."

Read in conjunction with her allegations that U.S. Bank lacked

legal standing to foreclose, the amended complaint can be read to

state a plausible claim that the "Corporate Assignment of Mortgage"

took place after the foreclosure had been finalized, and that it

was not a confirmatory assignment.      We believe this to be a

reasonable inference that follows from taking as true Juárez's

factual allegations regarding the discrepancy in the dates and the

fact that said discrepancy clearly and independently emerges from

the document in question.    Here, "[t]he reference by attachment,

though perhaps technically deficient, was sufficient to alert the

court and [defendants] to the specific basis" of Juárez's claim

regarding the timing of the assignment.     Instituto de Educación

Universal Corp., 209 F.3d at 23.

          Defendants have argued all along that, despite its title,

the document is in fact a confirmatory assignment of the kind

recognized by the SJC in Ibáñez as a valid means of documenting

that a bona fide assignment had taken place before the foreclosure.

Defendants assert that, "[o]n its face, the assignment of the

Mortgage attached to Juárez's Verified Complaint is a confirmatory

assignment, executed on October 16, 2008 to confirm the June 13,

2007 assignment."   As stated above, the district court agreed with

defendants' arguments, and found it would be futile to allow Juárez

to amend the complaint because it was clear from the document


                               -16-
itself   that   it   embodied   precisely   the   type   of   confirmatory

assignment Ibáñez recognized.      We cannot so agree.    As will be more

fully explained below, we are unable to find at this time, when no

discovery has been conducted, that the document alone evidences a

confirmatory agreement of the kind sufficient under Ibáñez took

place before the foreclosure.

           Ibáñez consisted of two consolidated appeals of cases

arising out of quiet title actions brought by U.S. Bank and Wells

Fargo, respectively, after they each bought back a property they

had foreclosed. The SJC found that the entities had failed to show

they held the mortgages at the time they foreclosed, and thus their

titles were null and void.      Even though the cases that gave rise to

the Ibáñez decision were filed by entities who foreclosed and

bought the properties back, and thus the burden of showing that

their title was valid was on said entities, Ibáñez clearly held

that a foreclosure carried out by an entity that does not hold the

power of sale is void.8    See 941 N.E.2d at 50, 53.


8
   Defendants insist that Juárez is forever barred from litigating
the legality of her foreclosure because she did not file a
complaint to enjoin the foreclosure before it was finalized. They
cite to the following expressions in Ibáñez: "Even where there is
a dispute as to whether the mortgagor was in default or whether the
party claiming to be the mortgage holder is the true mortgage
holder, the foreclosure goes forward unless the mortgagor files an
action and obtains a court order enjoining the foreclosure."
Ibáñez, 941 N.E.2d at 49. We believe those expressions stand for
the proposition that only an injunction can halt a foreclosure, not
that a void foreclosure turns valid and can never be challenged if
it is not enjoined. In fact, the cases cited by the SJC in Ibáñez,
while discussing the nullity of foreclosures carried out by those

                                   -17-
             As   Ibáñez   explained,        the   Massachusetts      statutory

foreclosure scheme affords a mortgagee possessing a power of sale

under Section 14 substantial authority.            Only those listed in that

section (i.e. "the mortgagee or his executors, administrators,

successors or assigns") can exercise it.             This power, of course,

comes with great responsibility and "[o]ne who sells under a power

[of sale] must follow strictly its terms.             If he fails to do so

there is no valid execution of the power and the sale is wholly

void." Ibáñez, 941 N.E.2d at 49-50 (some alterations in original).

That   is,    "[a]ny   effort    to    foreclose     by   a   party    lacking

'jurisdiction and authority' under these statutes is void." Id. at

50 (citations omitted).     The power of sale can only be exercised if

the foreclosing entity is the "assignee[] of the mortgage[] at the

time of the notice of sale and the subsequent foreclosure sale."

Id. at 51.

             In Ibáñez, the SJC also went over other basic principles

of Massachusetts mortgage law. It explained that, Massachusetts is

a "title theory" state where "a mortgage is a transfer of legal

title to secure a debt."        Id.    "Like a sale of land itself, the

assignment of a mortgage is a conveyance of an interest in land

that requires a writing signed by the grantor."               Id. (emphasis

added).   Even if the written assignment need not be in recordable


lacking the power of sale, were in fact cases brought by mortgagors
after the foreclosures had ended. See, e.g., Moor v. Dick, 72 N.E.
967 (1905).

                                      -18-
form    at    the    time   of     the    notice      of   sale     or    the   subsequent

foreclosure         sale,   an    assignment        must     take   place       before     the

foreclosure begins.              See id. at 54.            This, because "[a] valid

assignment of a mortgage gives the holder of that mortgage the

statutory power to sell after a default regardless whether the

assignment has been recorded."                      Id. at 55.           If a valid pre-

foreclosure assignment took place, a "confirmatory assignment may

be executed and recorded after the foreclosure, and doing so will

not make the title defective."                Id.    But a confirmatory assignment

"cannot confirm an assignment that was not validly made earlier or

backdate an assignment being made for the first time."                             Id.      In

order to determine whether valid assignments had taken place, the

SJC scrutinized the documents submitted by U.S. Bank and Wells

Fargo,       respectively,        to   see    if     valid    assignments        or    valid

confirmatory assignments sustained the plaintiffs' claims to clear

titles.       It found that they did not.

               In    this   case,      even    a    perfunctory         scrutiny      of   the

"Corporate Assignment of Mortgage" attached by Juárez to her

amended complaint reveals that we are before a document that was

executed after the foreclosure and that it purports to reference,

by     virtue       of   its      heading,     a     pre-foreclosure            assignment.

Specifically, the heading reads "Date of Assignment: June 13,

2007,"       and    it   states    that      the    document      was     executed     "[o]n

October 16, 2008." However, nothing in the document indicates that


                                             -19-
it is    confirmatory of an assignment executed in 2007.          Nowhere

does    the    document   even   mention    the   phrase   "confirmatory

assignment." Neither does it establish that it confirms a previous

assignment or, for that matter, even make any reference to a

previous assignment in its body.         Except for the "June 13, 2007"

date indicated in the heading, the document reads as if the

assignment were executed on October 16, 2008.        It states:

              Know all men by these presents that in
              consideration of the sum of . . . paid to the
              above name Assignor [New Century Mortgage
              Corporation] . . . the said Assignor hereby
              assigns unto the above-named Assignee [U.S.
              Bank] the said Mortgage together with the note
              . . . together with all moneys now owing or
              that may hereafter become due . . ., and the
              said assignor hereby grants and conveys unto
              the said Assignee, the Assignor's beneficial
              interest under the mortgage.

This Court cannot, based solely on a reading of the document, as

the district court did, assert that this is "the exact type of

confirmatory assignment the Court in Ibáñez noted was sufficient."

              For there to be a valid confirmatory assignment here, a

valid written assignment must have taken place before foreclosure

proceedings began.        That previous assignment, as explained in

Ibáñez, need not be in recordable form, but it should exist in

written form. Since defendants have not produced that document, we

cannot assert without further discovery that a valid confirmatory

assignment took place.      We thus find that the district court erred

in holding that a valid confirmatory assignment had taken place and


                                  -20-
that no plausible claim could be made to the contrary.                        Whether

that is in fact true and whether Juárez will prevail on the merits

will have to be decided when all the facts surrounding the pre-

foreclosure transactions have been properly ventilated.

               Having found that Juárez's complaint states sufficient

facts for a plausible Section 14 claim, we now turn to the other

claims asserted in her amended complaint.

               2.    Juárez's fraud and Chapter 93A claims

               In order to state a claim for fraud under Massachusetts

law, a complaint must plead:

               (1) that the statement was knowingly false;
               (2) that [defendants] made the false statement
               with the intent to deceive; (3) that the
               statement was material to the plaintiffs'
               decision . . . ; (4) that the plaintiffs
               reasonably relied on the statement; and (5)
               that the plaintiffs were injured as a result
               of their reliance.

Doyle   v.     Hasbro,      Inc.,      103   F.3d     186,   193    (1st   Cir.   1996)

(citations omitted).             Of course, the complaint must also pass

muster under Fed. R. Civ. P. 9(b), which imposes a so-called

particularity requirement.              A complaint must, therefore, include

specifics about "the time, place, and content of the alleged false

representations."          United States ex rel. Rost v. Pfizer, Inc., 507

F.3d 720, 731 (1st Cir. 2007) (quoting Doyle v. Hasbro, Inc., 103

F.3d at 194 (additional citations omitted).

               In her amended complaint, Juárez states that defendants

knew    they        were   not   the    legal       owners   of    her   mortgage   and

                                             -21-
nevertheless initiated and conducted foreclosure proceedings in

which they represented as much.          She states that defendants made

such   representations,   which   were     material   to   the   foreclosure

proceedings, in three distinct instances: (1) their advertisement

of her property for sale at auction; (2) their repurchase of the

property in July 2008; and (3) their subsequent sale of the

property to a third party in October 2008.            She further alleges

that she relied on defendants' representations that they owned the

note and mortgage, and as a result of that reliance, she suffered

substantial injury.

           Regarding the substantial injury, the amended complaint

says little.    It is certainly possible that the entity which she

alleges illegally foreclosed her home caused her substantial harm.

It is also quite possible that the an illegal foreclosure per se

caused her substantial harm.       Likewise, it is possible that she

relied upon defendants' representations of ownership and that, if

she had known about their alleged falsity, she would have acted to

prevent the foreclosure.    At the very least, it is possible that

she would not have, as defendants explain in their reply brief

before the district court, "actually asked defendants to proceed

with the foreclosure."     But establishing that something possibly

happened   is   far   distant     from    the   threshold    particularity

requirements that must be pled under Fed. R. Civ. P. 9(b).              Much

more would be required, for example, in the way of allegations


                                   -22-
regarding       Juárez's      reliance       on    defendants'        allegedly      false

statements during the foreclosure proceedings.                     More could also be

alleged concerning who she was in contact with, when and what was

said to her in the alleged misrepresentations. Because the amended

complaint is devoid of those specifics, we affirm the district

court's dismissal of the fraud claim.

            Juárez's        claim    under     Chapter      93A    was   also     properly

dismissed as insufficiently pled. Massachusetts consumer protection

law   proscribes       "unfair      methods       of    competition      and    unfair   or

deceptive       acts   or    practices    in      the    conduct    of    any    trade   or

commerce."       Mass. Gen. Laws ch. 93A, § 2.               We have noted, and the

SJC has explained that the statute does not define "unfair" and

"deceptive," but that "[a] practice is unfair if it is within the

penumbra    of    some      common-law,      statutory,      or    other       established

concept    of    unfairness;        is   immoral,       unethical,       oppressive,     or

unscrupulous; and causes substantial injury to other businessmen."

Kenda Corp. v. Pot O'Gold Money Leagues, 329 F.3d 216, 234 (1st

Cir. 2003) (quoting Linkage Corp. v. Trs. of Bos. Univ., 679 N.E.2d

191, 209 (Mass. 1997)).              We have also noted that, "Chapter 93A

liability is decided case-by-case, and Massachusetts courts have

consistently emphasized the 'fact-specific nature of the inquiry.'"

Arthur D. Little, Inc. v. Dooyang Corp., 147 F.3d 47, 55 (1st Cir.

1998) (quoting Linkage Corp., 679 N.E.2d at 209).                              Ordinarily,

however, good faith disputes over billing, simple breaches of


                                          -23-
contract,   or    failures    to   pay    invoices,      for   example,    do    not

constitute violations of Chapter 93A.                Id. (citations omitted).

            Juárez's amended complaint stated that defendants engaged

in trade or commerce in Massachusetts within the meaning of Chapter

93A; that their unfair and deceptive practices occurred primarily

in Massachusetts; that she sent them a demand letter as required by

the   statute    in    question,   copy    of   which    she   attached    to    the

complaint; and that their unfair and deceptive acts consisted of

foreclosing her home without complying with the requirements of

Section 14 and Section 2, foreclosing her home without a legal

right to do so, and selling her home a second time without any

legal right to do so.      As a consequence, she asserted, she suffered

harm.

            The amended complaint indeed alleges some of the basic

facts necessary to establish a claim under Chapter 93A, such as

defendants' connection with commerce in Massachusetts.                  It fails,

however, to give notice to defendants regarding the discrete acts

she alleges were unfair or deceptive "within the penumbra of some

. . . concept of unfairness [or deceptiveness]."                 Kenda Corp., 329

F.3d at 234 (quoting Linkage Corp., 679 N.E.2d at 209).                 It is not

enough in the context of Chapter 93A for Juárez to allege that

defendants foreclosed on her property in violation of Massachusetts

foreclosure     law.      Something      more   is    required    for   Juárez    to

establish that the violation "'has an extortionate quality that


                                      -24-
gives it the rancid flavor[s] of unfairness [and deceptiveness].'"

Arthur D. Little, Inc., 147 F.3d at 55 (quoting Atkinson v.

Rosenthal, 598 N.E.2d 666, 670 (Mass. App. Ct 1993)).

            We find, however, that the district court abused its

discretion in determining, in passing and in a footnote, that its

analysis of the Section 14 claim supports its conclusion that an

amendment to re-plead the fraud and the consumer protection law

claims would be futile.        To the extent that the district court

relied on its erroneous findings regarding the Section 14 claim in

its analysis of the fraud and Chapter 93A claims, it erred.

            Juárez should be allowed to amend her complaint to re-

plead her fraud and Chapter 93A claims.              The totality of the

circumstances specific to this case support our decision to allow

it to survive this first procedural stage and allow for a second

amendment.   Juárez filed her case in state court acting pro se, and

it was removed to the district court almost immediately thereafter.

We are thus presented with a very different case than one where a

plaintiff    has   filed    several     fatally    flawed    complaints   and

nevertheless   sought      amendment,    without    explaining    which   new

allegations she would bring or how any new facts could save prior

complaints already deemed deficient. Indeed, "complaints cannot be

based on generalities, but some latitude has to be allowed where a

claim looks plausible based on what is known."              Pruell v. Caritas

Christi, 678 F.3d 10, 15 (1st Cir. 2012) (finding that a second


                                      -25-
amendment should be allowed and remanding to give plaintiffs a

final opportunity to file a sufficient complaint).   In sum, we are

satisfied that the result here is in accord with Fed. R. Civ.

P.8(e)'s mandate that "[p]leadings . . . be construed as to do

justice," and with Fed. R. Civ. P. 15(a), which "reflects a liberal

amendment policy."   United States ex rel. Rost, 507 F.3d at 731.

          3.   Juárez's Section 2 claim

          Juárez's claim for failure to make a proper entry under

Section 2, however, was correctly dismissed.     Section 2 requires

that,

          [i]f an entry for breach of condition is made
          without a judgment, a memorandum of the entry
          shall be made on the mortgage deed and signed
          by the mortgagor or person claiming under him,
          or a certificate, under oath, of two competent
          witnesses to prove the entry shall be made.

Mass. Gen. Laws ch. 244, § 2.   The amended complaint states that no

one entered Juárez's home the day the certificate of entry was

executed, that no power of attorney was recorded with it and that

it does not list two witnesses, as required by the statute.      We

agree with the district court in finding that Juárez has failed to

state a claim because: (1) Section 2 does not require that a power

of attorney be recorded with the certificate; (2) the certificate

contains the signatures of two witnesses and is notarized; and (3)

merely stating that no one entered her home is conclusory.

          Finally, we see no reason to dwell at this juncture on

Juárez's argument that New Century had already filed a Chapter 11

                                -26-
bankruptcy at the time defendants alleged the assignment took

place.   As Juárez herself acknowledges, bankruptcy law allows a

debtor in possession to continue operating in the normal course of

business and she has not set forth any evidence that this Chapter

11 bankruptcy in particular was somehow different.

                              III.

          The case is remanded to the district court for further

proceedings consistent with this opinion.

          Remanded.




                              -27-